Exhibit 10.1

 



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of March 27, 2020 (the “First Amendment Effective Date”),
is made by and among PURPLE INNOVATION, LLC, a Delaware limited liability
company (“Borrower”) and COLISEUM CAPITAL PARTNERS, L.P. (“CCP”), BLACKWELL
PARTNERS LLC-Series A (“Blackwell”), COLISEUM CO-INVEST DEBT FUND, L.P.
(together with CCP and Blackwell, “Lenders”). Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Amended and
Restated Credit Agreement (as defined herein).

 

W I T N E S S E T H

 

WHEREAS, reference is hereby made to that certain Amended and Restated Credit
Agreement by and among Borrower and Lenders party thereto, dated as of February
26, 2019 (as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”); and

 

WHEREAS, Borrower and Lenders have agreed to amend the Amended and Restated
Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

1.        Amendment. The penultimate paragraph of Section 1.2(a) of the Amended
and Restated Credit Agreement is hereby amended by deleting such paragraph in
its entirety and replacing it with the following:

 

“At the election of Borrower (i) for the interest payments due on March 31, 2020
and June 30, 2020, interest (including, without limitation, Additional Interest
and S-X Additional Interest (but not, for the avoidance of doubt, default
interest pursuant to Section 1.2(b) below)), in lieu of being paid in cash, may
be capitalized and added to the principal amount of the Loan and (ii) for all
other interest payments due prior to the Maturity Date, interest (including,
without limitation, Additional Interest and S-X Additional Interest (but not,
for the avoidance of doubt, default interest pursuant to Section 1.2(b) below))
in excess of 5.0% per annum may, in lieu of being paid in cash, be capitalized
and added to the principal amount of the Loan; in each case, ratably owing to
the Lenders based on their respective loan percentages as set forth on Schedule
1.1 hereto). To the extent the Borrower does not pay interest in cash on or
before the applicable Interest Payment Date (as defined below), Borrower shall
be deemed to have made the election contemplated in the foregoing sentence.”

2.       Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrower and Parent Guarantor hereby represent and warrant to each
Lender as follows: (a) each representation and warranty set forth in the Amended
and Restated Credit Agreement is true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) as
of the date of the Amended and Restated Credit Agreement (except to the extent
such representation or warranty relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(without duplication of any materiality qualifiers already set forth therein) on
and as of such earlier date); (b) no Default or Event of Default has occurred
and after giving effect to this Amendment, no Default or Event of Default will
exist or be continuing as of the date hereof; (c) Borrower and Parent Guarantor
each has the power and is duly authorized to enter into, deliver and perform
this Amendment and to perform its obligations under the Amended and Restated
Credit Agreement; and (d) each of this Amendment and the Amended and Restated
Credit Agreement constitutes the legal, valid and binding obligation of Borrower
and Parent Guarantor enforceable against each in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally or equitable principles
relating to enforceability.





 



3.        Conditions Precedent to Effectiveness of this Amendment. The
effectiveness of this Amendment is subject to the fulfillment of the following
conditions precedent, as determined by Lenders:

            (a)       Lenders shall have received a duly executed copy of this
Amendment; and

            (b)       no Default or Event of Default shall have occurred and be
continuing after or shall be caused as a result of giving effect to this
Amendment.

4.        Continuing Effect of Amended and Restated Credit Agreement. Except as
expressly amended and modified hereby, the provisions of the Amended and
Restated Credit Agreement, are and shall remain in full force and effect, and
are hereby ratified and confirmed by Borrower and Parent Guarantor.

5.        Release. In consideration of the agreements of Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and Parent
Guarantor, on behalf of itself and its successors and assigns (individually, a
“Releasing Party”, and collectively, the “Releasing Parties”), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lenders and their successors and assigns, and their respective
present and former affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (each of
Lenders and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set off, demands
and liabilities (collectively, “Claims”) whatsoever of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which the
Releasing Parties or any of them may now or hereafter own, hold, have or claim
to have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment for or on account of, or in relation
to, or in any way in connection with the Obligations, the Amended and Restated
Credit Agreement or any of the Loan Documents, or transactions, course of
performance or course of dealing thereunder or related thereto; provided that,
in each case, the foregoing release shall not apply to (a) Claims of fraud or
willful misconduct or (b) Claims against any Releasee in such Releasee’s
capacity as a holder of Equity Interests in Borrower or Parent Guarantor.

6.        Amended and Restated Credit Agreement Provisions. THIS AMENDMENT SHALL
BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW SET FORTH IN SECTION 8.10
OF THE AMENDED AND RESTATED CREDIT AGREEMENT AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

7.        Counterparts. This Amendment is a Loan Document and may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument. Any
signature delivered by a party via facsimile or other electronic delivery shall
be deemed to be an original signature hereto.

 

[Signatures on Following Pages]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first specified above.

 



                BORROWER:

 



                PURPLE INNOVATION, LLC,

                a Delaware limited liability company

 



                By: /s/ Casey K. McGarvey

                Name: Casey K. McGarvey

                Title: CLO

 

 

                PARENT GUARANTOR:

 

                PURPLE INNOVATION, INC.,

                a Delaware corporation

 



                By: /s/ Casey K. McGarvey

                Name: Casey K. McGarvey

                Title: CLO

 





 

 

 

LENDERS:

COLISEUM CAPITAL PARTNERS, L.P.
By: Coliseum Capital, LLC, its General Partner




By:/s/ Christopher Shackelton
Name: Christopher Shackelton
Title: Manager



BLACKWELL PARTNERS LLC – Series A
By: Coliseum Capital Management, LLC, its Attorney-in-Fact



By:/s/ Christopher Shackelton
Name: Christopher Shackelton
Title: Manager Partner



COLISEUM CO-INVEST DEBT FUND, L.P.
By: Coliseum Capital, LLC, its General Partner 


By:/s/ Christopher Shackelton
Name: Christopher Shackelton
Title: Manager






 





